ON PETITION FOR A REHEARING
Appellants, as one of the reasons or causes assigned for a rehearing, have made it appear conclusively that on July 12, 1930, they not only paid and fully satisfied all of the 8.  claims and demands of appellee against them, but they have also fully paid and satisfied the claims of all persons, firms, and corporations to whom they were indebted at the time the receiver was appointed. This showing of want of grounds for the appointment of a receiver at a time since the trial was had cannot be accepted as evidence dehors the record at bar justifying this court in setting aside its judgment pronounced upon the proceedings of the trial court properly here for review. *Page 409 
The showing here made would be proper in support of a motion submitted to the trial court for the discharge of the receiver, and, we may say, the trial court should not be concerned 9.  with the financial conditions of the partnership at this time appearing if it is made to appear that the debts and liabilities of the partnership at the time the receiver was appointed have all been adjusted and paid. Under those circumstances, the remedy at that time properly invoked should not be carried forward to include subsequent and unrelated conditions whatever they may be.
As to the other assigned errors in support of the petition for a rehearing, we adhere to our former ruling.
Petition for rehearing denied.